Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atlas (GB 1,394,483).
Regarding claims 1-3, 5, 10-11, and 14, Atlas discloses a powder chamber (1/16) for an air polishing device, extending from a top end to a bottom end along axis (from reference character 6 (top) to 19 (bottom)), said powder chamber comprising at least two wall sections (w1 and w2 shown below), wherein a first wall section (w1) forms a first angle (a11) with respect to the axis (c) and wherein a second wall section (w2) forms a second angle (0 degrees) with respect to the axis (c), wherein the angles are measured in a measuring direction from the axis to the appropriate wall section in such a manner so that the acute angles are obtained (both angles are less than 90 degrees); wherein the measuring direction from the top end to the bottom end is counted positive , and wherein the measuring direction from the bottom end to the top end is counted negative, wherein the second wall section is arranged below the first wall section (W2 is below W1), and wherein the second angle is smaller than the first angle (as W2 has an angle of 0 degrees); wherein the bottom end comprises an air inlet (16 at the bottom end comprises an air inlet from and connected to 12); wherein a bottom plate (16 forms a plate on a bottom surface) is arranged at the bottom of the powder chamber; (claim 2) comprising a third wall section (w3) that forms .

    PNG
    media_image1.png
    608
    655
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Atlas (GB 1,394,483).
Regarding claims 4 and 6-9, Atlas discloses the claimed invention substantially as claimed as set forth above. 
Atlas teaches the first, second, and third angles and respective wall sections but fail(s) to teach wherein the first angle and/or the third angle is at least 15 degrees; wherein a volume of the powder chamber, limited by the third wall section, is less than 25% of a complete volume of the powder chamber; wherein a length of the second wall section is at least about 5 mm; wherein a ratio between the length of the second wall section and a length-of the third wall section is less than 1; wherein a ratio between a length of the first wall section and the length-of the second wall section is bigger than 1.
However, the specific angulation and dimensioning of the chamber are result effective variables which directly influence flow rate of the powder in the chamber. I.e. as the volume is reduced or chamber wall sections made smaller the flow rate increases and same with a smaller angulation.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Atlas, by requiring wherein the first angle and/or the third angle is at least 15 degrees; wherein a volume of the powder chamber, limited by the third wall section, is less than 25% of a complete volume of the powder chamber; wherein a length of the second wall section is at least about 5 mm; wherein a ratio between the length of the second wall section and a length-of the third wall section is less than 1; wherein a ratio between a length of the first wall section and the length-of the second wall section is bigger than 1, for the purpose of changing the flow rate based on the intended use of the powder in the powder chamber. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Atlas (GB 1,394,483) in view Laufer (US 2014/0080090).

Atlas fails to disclose wherein a venture tube is arranged in or at the powder chamber. 
However, Laufer teaches an abrasive powder chamber (1) wherein the bottom end comprises an air inlet (12, suction tube is an air inlet); and wherein a venture tube is arranged at the powder chamber ([0011], “fluid mixing tube configured to cause a sufficient venture effect to draw fluid out of the fluid chamber”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Atlas, by requiring wherein a venture tube is arranged in or at the powder chamber, as taught by Laufer, for the purpose of providing fluid flow to the chamber. 
Response to Arguments
Applicant's arguments filed 06 January 2021 have been fully considered but they are not persuasive. 
On page 5, applicant argues that claim 12 has been moved into claim 1 therefore would be novel. However, following reconsideration and in light of furthering amendments/broadening of the independent claim by removing previous limitations, it is deemed that Atlas does contain an air inlet at the bottom end via the connection of 16/12 which can be construed under broadest reasonable interpretation to be part of the powder chamber.
On pages 5-6, applicant argues that Atlas does not teach an air inlet. However, 12 carries air into the powder chamber (1/16).
For these reasons, applicant’s arguments are not found to be persuasive and the grounds of rejection is upheld.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DREW S FOLGMANN/Examiner, Art Unit 3772     

/HEIDI M EIDE/Primary Examiner, Art Unit 3772          
1/13/2021